Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is divisional of 15/121,286, issued as US 10,982,204, which is a 371 of PCT/EP2015/054020.
The amendment filed on November 23, 2021 has been entered.
Claims 1-18 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of (1) SEQ ID NO:2 (camel) as the parent chymosin, (2) L280I + G309D + I154L + V261A + V367I as the amino acid substitutions made in the parent chymosin, and (3) C/P ratio greater than the C/P ratio of camel chymosin comprising the amino acid sequence from position 59 to position 381 of SEQ ID NO:2 in the reply filed on November 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-5, 8-10, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.
Claim for Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/121,286, filed on August 24, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 6, 11-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, and 18 of U.S. Patent No. 11,174,473 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6, 11-12 and 15-18 of the instant application and claims 1, 4, 15, and 18 of the reference patent are both directed to a chymosin variant of a camel or bovine chymosin having identical amino acid substitution(s).  The camel chymosin of SEQ ID NO:2 (amino acids 59-381) of the instant application is 100% identical to the camel chymosin of SEQ ID NO:4 of the reference patent. The bovine chymosin of SEQ ID NO:1 (amino acids 59-381) of the instant application is 100% identical to the bovine chymosin of SEQ ID NO:3 of the reference patent.
Regarding claims 1 and 11 of the instant application, claims 1 and 18 of the reference patent recite a chymosin variant having I96L and/or L166V amino acid substitutions, which is equivalent to I154L and L224V, respectively, of the instant application.  Therefore, claims 1 and 11 of the instant application are anticipated by claims 1 and 18 of the reference patent.
Regarding claims 6, 15, and 17-18 of the instant application, claims 1, 4, and 18 of the reference patent recite a chymosin variant having I96L and/or L166V amino acid substitution, which is equivalent to I154L or L224V of the instant application, and having a C/P ratio greater than the C/P ratio of the mature camel chymosin.  Therefore, claims 6, 15, and 17-18 of the instant application are anticipated by claims 1, 4 and 18 of the reference patent.
Regarding claim 12 of the instant application, claims 1, 15 and 18 of the reference patent recite a chymosin variant having I96Land/or L166V and V32L amino acid substitutions, which is equivalent to I154L, L224V, and V90L, respectively, of the instant application.  Therefore, claim 12 of the instant application is anticipated by claims 1, 15, and 18 of the reference patent.
Regarding claim 16 of the instant application, claims 1, 4, 15 and 18 of the reference patent recite a chymosin variant having I96Land/or L166V and V32L amino acid substitutions, which is equivalent to I154L, L224V, and V90L, respectively, of the instant application.  Therefore, claim 16 of the instant application is anticipated by claims 1, 4, 15, and 18 of the reference patent.
Therefore, the conflicting claims are not patentably distinct from each other.   

Claims 1, 6, 11-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10-11 of U.S. Patent No. 10,941,389 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6, 11-12 and 15-18 of the instant application and claims 1, 3, and 10-11 of the reference patent are both directed to a chymosin variant of a camel or bovine chymosin having identical amino acid substitution(s).  The camel chymosin of SEQ ID NO:2 (amino acids 59-381) of the instant application is 100% identical to the camel chymosin of SEQ ID NO:4 of the reference patent. The bovine chymosin of SEQ ID NO:1 (amino acids 59-381) of the instant application is 100% identical to the bovine chymosin of SEQ ID NO:3 of the reference patent.
Regarding claims 1, 6, 11, 15, and 17-18 of the instant application, claims 1 and 3 of the reference patent recite a chymosin variant having K19T, I96L, L166V, and/or V309I amino substitutions, which are equivalent to K77T, I154L, L224V, and V367I, respectively, of the instant application, and having a C/P ratio greater than the C/P ratio of the mature camel chymosin.  Therefore, claims 1, 6, 11, 15, and 17-18 of the instant application are anticipated by claims 1 and 13 of the reference patent.
Regarding claims 12 and 16 of the instant application, claims 10-11 of the reference patent recites a chymosin variant having D59N amino acid substitution, which is equivalent to D117N of the instant application.  Therefore, claims 12 and 16 of the instant application are anticipated by claims 1 and 10-11 of the reference patent.
Therefore, the conflicting claims are not patentably distinct from each other.   

 Claims 1, 6, 11-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,954,505 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6, 11-12 and 15-18 of the instant application and claims 1-6 of the reference patent are both directed to a chymosin variant of a camel or bovine chymosin having identical amino acid substitution(s).  The camel chymosin of SEQ ID NO:2 (amino acids 59-381) of the instant application is 100% identical to the camel chymosin of SEQ ID NO:4 of the reference patent. The bovine chymosin of SEQ ID NO:1 (amino acids 59-381) of the instant application is 100% identical to the bovine chymosin of SEQ ID NO:3 of the reference patent.
Regarding claims 1, 6, 11, 15, and 17-18 of the instant application, claims 1-2 and 5-6 of the reference patent recite a chymosin variant having K19T, I96L, L166V, and/or V309I amino substitutions, which are equivalent to K77T, I154L, L224V, and V367I, respectively, of the instant application, and having a C/P ratio greater than the C/P ratio of the mature camel chymosin.  Therefore, claims 1, 6, 11, 15, and 17-18 of the instant application are anticipated by claims 1 and 13 of the reference patent.
Regarding claims 12 and 16 of the instant application, claims 1-2 and 5-6 of the reference patent recites a chymosin variant having D59N amino acid substitution, which is equivalent to D117N of the instant application.  Therefore, claims 12 and 16 of the instant application are anticipated by claims 1-2 and 5-6 of the reference patent.
Therefore, the conflicting claims are not patentably distinct from each other.   

Claims 1, 6, 11-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,961,524 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6, 11-12 and 15-18 of the instant application and claims 1-8 of the reference patent are both directed to a chymosin variant of a camel or bovine chymosin having identical amino acid substitution(s).  The camel chymosin of SEQ ID NO:2 (amino acids 59-381) of the instant application is 100% identical to the camel chymosin of SEQ ID NO:4 of the reference patent. The bovine chymosin of SEQ ID NO:1 (amino acids 59-381) of the instant application is 100% identical to the bovine chymosin of SEQ ID NO:3 of the reference patent.
Regarding claims 1, 6, 11, 15, and 17-18 of the instant application, claims 1 and 3-8 of the reference patent recite a chymosin variant having K19T, I96L, L166V, and/or V309I amino substitutions, which are equivalent to K77T, I154L, L224V, and V367I, respectively, of the instant application, and having a C/P ratio greater than the C/P ratio of the mature camel chymosin.  Therefore, claims 1, 6, 11, 15, and 17-18 of the instant application are anticipated by claims 1 and 3-8 of the reference patent.
Regarding claims 12 and 16 of the instant application, claims 1 and 3-8 of the reference patent recites a chymosin variant having D59N amino acid substitution, which is equivalent to D117N of the instant application.  Therefore, claims 12 and 16 of the instant application are anticipated by claims 1 and 3-8 of the reference patent.
Therefore, the conflicting claims are not patentably distinct from each other.   


Claims 1, 6, 11-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 21 of Application No. 17/208,104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6, 11-12 and 15-18 of the instant application and claims 16-17 and 21 of the reference application are both directed to a chymosin variant of a camel or bovine chymosin having identical amino acid substitution(s).  The camel chymosin of SEQ ID NO:2 (amino acids 59-381) of the instant application is 100% identical to the camel chymosin of SEQ ID NO:4 of the reference application. The bovine chymosin of SEQ ID NO:1 (amino acids 59-381) of the instant application is 100% identical to the bovine chymosin of SEQ ID NO:3 of the reference application.
Regarding claims 1, 6, 11, 15, and 17-18 of the instant application, claims 16-17 and 21 of the reference application recite a chymosin variant having K19T, I96L, L166V, and/or V309I amino substitutions, which are equivalent to K77T, I154L, L224V, and V367I, respectively, of the instant application, and having a C/P ratio greater than the C/P ratio of the mature camel chymosin.  Therefore, claims 1, 6, 11, 15, and 17-18 of the instant application are anticipated by claims 16-17 and 21 of the reference patent.
Regarding claims 12 and 16 of the instant application, claims 16-17 and 21 of the reference application recite a chymosin variant having D59N amino acid substitution, which is equivalent to D117N of the instant application.  Therefore, claims 12 and 16 of the instant application are anticipated by claims 16-17 and 21 of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 6, 11-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-23 of Application No. 17/571,413 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1, 6, 11-12 and 15-18 of the instant application and claims 11-23 of the reference application are both directed to a chymosin variant of a camel or bovine chymosin having identical amino acid substitution(s).  The camel chymosin of SEQ ID NO:2 (amino acids 59-381) of the instant application is 100% identical to the camel chymosin of SEQ ID NO:4 of the reference application. The bovine chymosin of SEQ ID NO:1 (amino acids 59-381) of the instant application is 100% identical to the bovine chymosin of SEQ ID NO:3 of the reference application.
Regarding claims 1 and 11 of the instant application, claims 11, 13, 14 and 17 of the reference application recite a chymosin variant having Q246E amino acid substitution.  Therefore, claims 1 and 11 of the instant application are anticipated by claims 11, 13, 14 and 17of the reference application.
Regarding claims 6, 15, and 17-18 of the instant application, claims 14, 17, and 20 of the reference application recite a chymosin variant having Q246E amino acid substitution and having a C/P ratio greater than the C/P ratio of the mature camel chymosin.  Therefore, claims 6, 15, and 17-18 of the instant application are anticipated by claims 14, 17, and 20 of the reference application.
Regarding claim 12 of the instant application, claims 11, 13, 14 and 17 of the reference application recite a chymosin variant having Y79S amino acid substitution.  Therefore, claim 12 of the instant application is anticipated by claims 1, 15, and 18 of the reference application.
Regarding claim 16 of the instant application, claims 14, 17, and 20 of the reference application recite a chymosin variant having Y79S amino acid substitution.  Therefore, claim 16 of the instant application is anticipated by claims 14, 17, and 20 of the reference application.
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Claims 1-18 are pending.
Claims 2-5, 8-10, and 14 are withdrawn.
Claims 1, 6, 11-12 and 15-18 are rejected.
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONG D PAK/Primary Examiner, Art Unit 1652